Title: To George Washington from Henry Knox, 25 June 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West Point 25 June 1783
                  
                  Pattersons brigade and Sprouts regiment will be in readiness to march this afternoon, and will halt at the Furnace of Dean this night.  Two peices of artillery will be at Stoney point in order to commence their march from thence tomorrow morning.  part of one of General Pattersons regiments has not yet joined from the Lines & it will be difficult to make up the Deficiency.  The Connecticut regiment is scattered in the redoubts and upon detached duties in such a manner as to be incapable of forming a battalion upon the smallest scale They therefore with the remaining massachusetts regiment will scarcely be sufficient for the Guards and the fatigues of the Garrison  It is expected that the party from the Lines will join today or tomorrow, if so, they could follow the brigade immediately.  I am Sir, with great Respect Your Excellencys Humble Servant
                  
                     H. Knox
                     
                  
               